DETAILED ACTION
Remarks
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to the communication(s) filed on 10/09/2020.  Claims 1-21, of which claims 1, 10, 16 are independent, were pending in this application and are considered below.

	Reliance on the US Pre-Grant Publication (PG PUB) of this application, which is not part of the image file wrapper of the patent application, in the prosecution is improper. All references in the reply to the office action are to be made to the latest version on record of the patent application as filed not as published. The latest version on record of the patent application means the patent application as originally filed and modified by previously entered amendment(s).

Priority
 	Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Specification
 	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness.
The foregoing obviousness inquiry requires an expansive and flexible approach, not a rigid approach demanding express teachings, suggestions and motivations to combine prior art teachings. KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385, 1395, 97 (US 2007). The rationale supporting a conclusion of obviousness should be made explicit for review, but the rationale does not require precise teachings directed to the specific subject matter of the claim. Id. at 1396. A rejection can rely on inferences and creative steps that a person of ordinary skill in the art would employ. Id. Obviousness rejections are not limited to showing the obviousness of solutions to the problems Applicant was trying to solve. Id. at 1397. Rather, one can show obviousness of a claim by establishing the obviousness of any solution to any known problem in the field of endeavor and addressed by a patent application's subject matter. Id. Moreover, one of ordinary skill in the art is not an automaton, but is possessed of ordinary creativity. Id. One of ordinary  A combination of prior art teachings does not require absolute predictability. Eli Lilly and Co. v. Zenith Goldline Pharmaceuticals Inc., 81 USPQ2d 1324, 1329 (Fed. Cir. 2006). All that is required is a reasonable expectation of success. Id. 

	Claims 1-3, 5, 7,10-12 and 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. US 20150326383 A1 to Wong et al.

Regarding claim 1, Wong et al. disclose a system for recovering data symbols in a multiple-input, multiple-output (MIMO) receiver (¶[0075] FIG. 1 shows an exemplary MIMO system 100 that includes base station 102 and M mobile devices 106A-M (which may also be referred to as user equipment devices or UEs 106A-M).  In the illustrated embodiment, base station 102 includes N antennas configured to transmit and receive data with mobile devices 106; Fig. 1), comprising: 
Na antennas that each have an output (Fig. 6: 610; ¶[0125]: At 610, wireless signals are received via a plurality of antennas.  For example, the illustrated subsystem of FIG. 3 may receive wireless signals via the 2N antennas coupled to TX/RXs 302A-N), that receive first signals corresponding to N pilot symbols transmitted from each of K (¶[0011]: receive an uplink pilot symbol from a mobile device over a first channel, receive uplink data from the mobile device over the first channel, where the uplink data is included in one or more orthogonal frequency division multiplexing (OFDM) symbols at a symbol rate), and that receive second signals corresponding to a plurality of transmitted data symbols transmitted from the K transmitters (¶[0011]: receive an uplink pilot symbol from a mobile device over a first channel, receive uplink data from the mobile device over the first channel, where the uplink data is included in one or more orthogonal frequency division multiplexing (OFDM) symbols at a symbol rate), wherein N is less than Na, and wherein K is less than Na; 
an RF combiner having Na inputs and Nr outputs, wherein each of the Na inputs is connected to the output of a unique one of the Na antennas (¶[0085]: FIG. 3 is a block diagram illustrating a subsystem of one embodiment of a massive MIMO system 300 … included in base station 102, for example … system 300 is configured to perform at least a portion of the processing described above with reference to FIG. 2 in a distributed manner … the subsystem includes front-end TX/RX units 302A-N, antenna combiner 310, antenna splitter 315, bandwidth splitter 320, bandwidth combiner 325, channel estimator 330, MIMO detector 340, and MIMO precoder 345); 
Nr RF chains, wherein each of the Nr RF chains has an input connected to a unique one of the Nr outputs of the RF combiner, wherein each of the Nr RF chains has an output (¶[0085]: FIG. 3 is a block diagram illustrating a subsystem of one embodiment of a massive MIMO system 300 … included in base station 102, for example … system 300 is configured to perform at least a portion of the processing described above with reference to FIG. 2 in a distributed manner … the subsystem includes front-end TX/RX units 302A-N, antenna combiner 310, antenna splitter 315, bandwidth splitter 320, bandwidth combiner 325, channel estimator 330, MIMO detector 340, and MIMO precoder 345), and wherein Nr is less than Na; 
Nr b-bit analog to digital converters (ADCs), wherein each of the Nr b-bit ADCs has an input connected to the output of a unique one of the Nr RF chains, and wherein each of the Nr b- bit ADCs has an output symbols (A/Ds 212A-N in Fig. 2; ¶[0081]: analog-to-digital (A/D) converters 212A-N demodulate and digitize received uplink signals from RF); and 
a hardware processor coupled to the output of each of the Nr b-bit ADCs and configured to: 
receive first digital signals (outputs of A/Ds 212A-N in Fig. 2)representing the N *K transmitted pilot symbols (¶[0081]: Down-samplers 214A-N down-sample the digital samples to a desired sampling rate, e.g., that is some fraction of the A/D sampling rate); 
receive second digital signals (outputs of A/Ds 212A-N in Fig. 2)representing the plurality of transmitted data symbols (¶[0081]: Down-samplers 214A-N down-sample the digital samples to a desired sampling rate, e.g., that is some fraction of the A/D sampling rate); and 
recover the plurality of transmitted data symbols using the second digital signals and no more pilot symbols than the N *K transmitted pilot symbols represented by the first digital signals (¶[0081]: Down-samplers 214A-N down-sample the digital samples to a desired sampling rate, e.g., that is some fraction of the A/D sampling rate.  Subsequently, units 216A-N, 218A-N, 220A-N, and 222A-N perform OFDM signal processing, including removing the cyclic prefix (CP), performing a Fast Fourier Transform (FFT) after serial-to-parallel conversion, removing guard subcarriers, and de-allocating uplink data and pilots to the resource map.  Base station 102 may then pass pilot and data symbols for all N receive chains to channel estimator 250; [0082]: Channel estimates generated by channel estimator 250, in the illustrated embodiment, are used by MIMO decoder 240 to decode M uplink data streams).

Wong et al. disclose base station 102 includes N antennas configured to transmit and receive data with M mobile devices 106A-M (see ¶[0075]) as stated above, except for expressly teaching any relationship between N (i.e., number of base station antenna Na) and M (i.e., number of mobile stations K) with the number of pilot symbols and RF chains. However, such additional features merely define one of several straightforward possibilities which the skilled person would select, depending on the circumstances, in Wong et al. system, to try to choose from a finites number of ways to select number of antenna in base station and number of mobile stations, as suggested by KSR, to reach at the claimed invention with a reasonable expectation of success.

Regarding claims 2-3, 7, 11-12 and 17-18, Wong et al. disclose as stated above. Wong et al. also disclose base station 102 includes N antennas configured to transmit and receive data with M mobile devices 106A-M (see ¶[0075]), except for expressly teaching NP equals K, or NP is less than half of Na, or b is less than 5. However, such additional features merely define one of several straightforward possibilities which the skilled person would select, depending on the circumstances, in order to solve the problem posed. Under KSR the known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives and is considered obvious. Therefore, it would be obvious to one of the ordinary skill, before the effective filing date of the claimed invention, using Wong et al. system, to try to choose from a finites number of ways to select number of antenna in base station and number of mobile stations, as suggested by KSR, to reach at the 

Regarding 5, Wong et al. disclose as stated above, except for expressly teaching wherein the RF combiner uses switches to couple the Nr RF chains to Nr of the Na antennas. However, use of the switches for coupling antenna to RF chains merely define one of several straightforward possibilities which the skilled person would select, depending on the circumstances, in order to solve the problem posed. Under KSR the known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives and is considered obvious. Therefore, it would be obvious to one of the ordinary skill, before the effective filing date of the claimed invention, using Wong et al. system, to try to choose from a finites number of ways to couple the antennas to RF chains, as suggested by KSR, to reach at the claimed invention with a reasonable expectation of success.

Regarding claims 10 and 16, Wong et al. disclose a non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method  (claim 16: A non-transitory computer-readable medium having instructions stored thereon that are capable of causing or configuring a computing system to perform operations) for recovering data symbols in a multiple-input, multiple-output (MIMO) receiver (¶[0075] FIG. 1 shows an exemplary MIMO system 100 that includes base station 102 and M mobile devices 106A-M (which may also be referred to as user equipment devices or UEs 106A-M).  In the illustrated embodiment, base station 102 includes N antennas configured to transmit and receive data with mobile devices 106; Fig. 1), comprising: 
receiving, at Na antennas that each have an output (Fig. 6: 610; ¶[0125]: At 610, wireless signals are received via a plurality of antennas.  For example, the illustrated subsystem of FIG. 3 may receive wireless signals via the 2N antennas coupled to TX/RXs 302A-N) first signals corresponding to N pilot symbols transmitted from each of K transmitters for a total of N *K transmitted pilot symbols (¶[0011]: receive an uplink pilot symbol from a mobile device over a first channel, receive uplink data from the mobile device over the first channel, where the uplink data is included in one or more orthogonal frequency division multiplexing (OFDM) symbols at a symbol rate); and second signals corresponding to a plurality of transmitted data symbols transmitted from the K transmitters(¶[0011] receive an uplink pilot symbol from a mobile device over a first channel, receive uplink data from the mobile device over the first channel), wherein N is less than Na, and wherein K is less than Na; 
receiving, at a hardware processor, first digital signals (outputs of A/Ds 212A-N in Fig. 2) representing the N *K transmitted pilot symbols (¶[0081]: Down-samplers 214A-N down-sample the digital samples to a desired sampling rate, e.g., that is some fraction of the A/D sampling rate); 
(outputs of A/Ds 212A-N in Fig. 2) representing the plurality of transmitted data symbols (¶[0081]: Down-samplers 214A-N down-sample the digital samples to a desired sampling rate, e.g., that is some fraction of the A/D sampling rate); and 
recovering the plurality of transmitted data symbols using the second digital signals and no more pilot symbols than the N. *K transmitted pilot symbols represented by the first digital signals using the hardware processor (¶[0081]: Down-samplers 214A-N down-sample the digital samples to a desired sampling rate, e.g., that is some fraction of the A/D sampling rate.  Subsequently, units 216A-N, 218A-N, 220A-N, and 222A-N perform OFDM signal processing, including removing the cyclic prefix (CP), performing a Fast Fourier Transform (FFT) after serial-to-parallel conversion, removing guard subcarriers, and de-allocating uplink data and pilots to the resource map.  Base station 102 may then pass pilot and data symbols for all N receive chains to channel estimator 250; [0082]: Channel estimates generated by channel estimator 250, in the illustrated embodiment, are used by MIMO decoder 240 to decode M uplink data streams).

Wong et al. disclose base station 102 includes N antennas configured to transmit and receive data with M mobile devices 106A-M (see ¶[0075]) as stated above, except for expressly teaching any relationship between N (i.e., number of base station antenna Na) Wong et al. system, to try to choose from a finites number of ways to select number of antenna in base station and number of mobile stations, as suggested by KSR, to reach at the claimed invention with a reasonable expectation of success.

	Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. US 20150326383 A1 to Wong et al. in view of U.S. Patent Application Publication No. US 2014/0044043 A1 to Moshfeghi.

Regarding 4, Wong et al. disclose as stated above, except for expressly teaching wherein the RF combiner combines signals from the antennas using phase shifters.
Moshfeghi, in the same field of endeavor, disclose the RF combiner combines signals from the antennas using phase shifters (Fig. 4;  ¶[0153]) 

    PNG
    media_image1.png
    616
    429
    media_image1.png
    Greyscale

It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to use phase  shifter to combine signals from antennas as taught by Moshfeghi to modify the system and method of Wong et al. in order to adjust the phase of the signals that are output by low noise amplifiers, as suggested by Moshfeghi (¶[0157])
	Claims 6, 13 and 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. US 20150326383 A1 to Wong et al. in view of U.S. Patent Application Publication No. US 2018/0323854 A1 to Yang et al.

Regarding 6, 13 and 19, Wong et al. disclose as stated above, except for expressly teaching wherein recovering the plurality of transmitted data symbols includes performing low-rank matrix decomposition on the first digital signals and the second digital signals. However performing low-rank matrix decomposition is well known in the art, as disclosed by Yang et al. (¶[0103]). 
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to use low-rank matrix decomposition as taught by Yang et al. to modify the system and method of Wong et al. in order to perform eigen decomposition on the channel covariance matrix to obtain eigenvectors to form the low-rank matrix, as suggested by Yang et al.   (¶[0103]).

	Claims 8, 14 and 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. US 20150326383 A1 to Wong et al. in view of U.S. Patent Application Publication No. US 20190207785 A1 to Choi et al.

Regarding 8, 14 and 20, Wong et al. disclose as stated above, except for expressly (¶[0009]). 
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to use Bussgang's decomposition as taught by Choi et al. to modify the system and method of Wong et al. in order to replace quantization noise to statistically equivalent Gaussian noise, which results in replacing a non-linear function to a statistically equivalent linear function , as suggested by Choi et al.  (¶[0009]).

	Claims 9, 15 and 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. US 20150326383 A1 to Wong et al. in view of U.S. Patent Application Publication No. US 2016/0294532 A1 to Masmoudi et al.

Regarding 9, 15 and 21, Wong et al. disclose as stated above, except for expressly teaching wherein recovering the plurality of transmitted data symbols includes estimating a K x K ambiguity matrix using the first digital signals. However determining a K x K ambiguity matrix for the intended channel using some pilot data by the transceiver in MIMO system is well known in the art, as disclosed by Masmoudi et al. (¶[0029]; step 406 in Fig. 4).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to use teaching of  Masmoudi et al. to modify the system and method of Wong et al. in order to estimate the residual self interference  as suggested by Masmoudi et al. (¶[0029])

Conclusion7
  	 Examiner's note: As applied to the claims above, the specific columns, line numbers, and figures in the references has been cited for the Applicant’s convenience. Although the specified citations are representative of the teachings of the art and are applied to the particular limitations within the individual claims, other passages and figures may apply as well. The Applicant is respectfully requested to fully consider the references, in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage taught by the prior art or disclosed by the Examiner, in preparing responses. Applicant(s) are reminded that MPEP 2123 I. states: “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Shuwang Liu, SPE can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Communications via Internet e-mail are at the discretion of the applicant. See 

The following is a sample authorization form, which may be used by applicant:

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form, which may be used by 

“The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received.”

For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631